MERRILL, Justice.
This cause is here on petition for writ of certiorari to the Circuit Court of Jefferson County, to review a ruling of the trial court in which petitioner claims the trial court’s ruling amounted to an abuse of its judicial discretion. We granted the petition for writ of certiorari on May 4, 1966, and ordered the record of the proceedings sent to this court.
There are no assignments of error in the record. In all civil cases brought to an appellate court in Alabama, an assignment of errors is mandatory. Without an assignment of errors, nothing is presented for review. Trussell v. Ripps, 277 Ala. 248, 168 So.2d 619; Dobson v. Deason, 258 Ala. 219, 61 So.2d 764; Supreme Court Rule 1; 2A Ala.Dig., Appeal & Error, 753(2).
We have applied rules as to assignments of error to cases involving review by certiorari, and have required the same degree of specificity as in other civil cases. Ex parte Noble, 267 Ala. 488, 102 So.2d 902.
Respondent has filed a motion to dismiss, and one of the grounds of the motion is that no assignments of error have been made. We have granted a motion to dismiss when coupled with other pertinent grounds of dismissal, Todd v. Devaney, 264 Ala. 615, 88 So.2d 696; but, in the absence of any assignments of error, the decree would, of necessity, be affirmed. Trussell v. Ripps, 277 Ala. 248, 168 So.2d 619; Stidham v. Stidham, 264 Ala. 195, 86 So.2d 294.
Affirmed.
LIVINGSTON, C. J., and SIMPSON and HARWOOD, JJ., concur. '